Citation Nr: 0534270	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-15 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a chronic left knee 
disorder.



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel











INTRODUCTION

The claimant had active service with the U.S. Navy from 
September 1966 to August 1981.  He was a member of the 
California Army National Guard (ARNG) from December 1989 to 
August 1996.  

This matter was last before the Board of Veterans' Appeals 
(Board) in November, 2003, on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Oakland, 
California, Regional Office (RO).  The claimant subsequently 
relocated, and the Nashville RO now has jurisdiction of the 
claims file.  


FINDING OF FACT

The claimant does not have a chronic left knee disorder as 
the result of injury or aggravation of a prior injury of the 
left knee while on active duty for training or inactive duty 
training.


CONCLUSION OF LAW

A chronic left knee disorder was not incurred in or 
aggravated in active service.  38 U.S.C.A. §§ 38 U.S.C.A. 
§§ 101(2), (16), (22), (24), 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The claimant filed the requisite form to apply for VA 
disability compensation in August 1998.  VA has provided 
forms for the claimant to authorize the release of private 
medical or other information.  No other specific forms are 
required to prosecute his claim.  38 U.S.C.A. § 5102 (West 
2002).

Submission of the claim predated enactment of the VCAA.  
Prior to the Act, VA notified the claimant of the evidence 
necessary to well ground his claim under then-applicable law 
in letters of November 1996 and March 2000, as well as in a 
March 1998 statement of the case (SOC).  

Subsequent to the enactment of the VCAA, in letters of March 
2002 and June 2004, the RO provided formal notice of the 
information and evidence necessary to substantiate his claim, 
of his right to VA assistance, and of his and VA's respective 
burdens to produce information and obtain evidence.  The June 
2004 letter explicitly requested any pertinent evidence in 
his possession and articulated in detail the information and 
evidence uniquely germane to claims for compensation based on 
National Guard duty.  In letters throughout the pendency of 
this claim, the RO has apprised the claimant of its requests 
for evidence and of his ultimate responsibility to produce 
evidence from non-federal sources.  VA has discharged its 
notice duties as mandated by the VCAA, 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), without prejudice 
to the claimant resulting from the initial adjudication of 
his claim prior to enactment of the VCAA.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has obtained all information and evidence of which it had 
notice, or has obtained sufficient certification of the 
unavailability of certain federal records ordinarily presumed 
to exist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

All available records pertaining to the claimant's military 
and naval service appears to have been secured.  Although the 
claimant makes no specific allegation that he sustained a 
left knee disorder during his period of active Naval Service, 
his service medical records from that period are of record.  

VA inquired for records from the Adjutant General of the 
California ARNG in November 1996; the National Personnel 
Records Center (NPRC) in December 1996 upon negative response 
from California ARNG and California's referral of VA to the 
NPRC; again in November 1999 to the California ARNG and to 
NPRC; and to the U.S. Army Personnel Command in April 2005.  
The records depositories have reported that no service 
medical records are available, beyond what is in the claims 
folder.  While further action to obtain additional service 
personnel or medical records would therefore not result in 
the retrieval of further information, certain service medical 
records have been obtained, which in light of the appellant's 
contention are sufficient to decide this appeal.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2005). 

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a) (West 2002). 

The claimant has provided several authorizations for the 
release of information during the pendency of his claim, and 
VA has obtained such private medical evidence as it could.  
The claimant responded to VA's June 2004 notice letter by 
returning signed authorization for release of information 
forms without completing them to identify the source of the 
putative information.  He has successfully completed such 
forms in the past, thus showing his knowledge how to complete 
them and his ability to act on his intent to provide usable 
releases when that is his intent.  The failure to comply with 
the notice instruction to complete the forms by providing 
identifying the source of evidence discharges VA's obligation 
to render further assistance.  38 C.F.R. § 3.159(c)(1)(i) 
(2005).  VA has notified the claimant of its failure to 
obtain certain evidence.  38 C.F.R. § 3.159(e) (2005).  

VA's assistance to the claimant in prosecuting this claim has 
included physical examination in January 1997, which was 
adequate to the needs of the claim; no further medical 
opinion was required.  38 C.F.R. § 3.159(c)(4) (2005).

In sum, VA has discharged its obligations under the VCAA, and 
the Board may decide the merits of the claimant's claim.


II.  Service Connection

Interpreting the claimant's contentions, he argues that he 
sustained a left knee disorder during a period of active duty 
for training or inactive duty for training, and that service 
connection should be granted.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2005).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  The record clearly shows the claimant to have a 
left knee disorder - arthritis, as confirmed by VA 
examination in January 1997.  

As an initial matter, the claimant does not allege that he 
injured his left knee during his active Naval service, nor 
does the record suggest such an inquiry.  Instead, as noted 
above, the claimant essentially contends that he injured his 
left knee during a period of active duty for training or 
inactive duty for training.  

Given these contentions, the claimant is not a veteran for 
the purposes of obtaining compensation for a period of active 
duty for training.  Paulson v. Brown, 7 Vet. App. 466, 469 
(1995). Applicable law mandates in this regard that:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active 
military, naval, or air service, during other than 
a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or 
released under conditions other than dishonorable 
from the period of service in which said injury or 
disease [was] incurred, or preexisting injury or 
disease was aggravated, compensation as provided in 
this subchapter, but no compensation shall be paid 
if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.

38 U.S.C. § 1131 (West 2002) (Emphasis added).

Further, the term "veteran" means a person who served in the 
active military . . . service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d) (2002). In 
turn, by "active military . . ." includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A, § 101(24) (emphasis 
added); see also 38 C.F.R. § 3.6(a) (2002).  Only injuries, 
and not diseases, are subjecto service connection for 
periods of inactive duty for training.  38 U.S.C.A. 
§ 101(24).

The foregoing is significant because the appellant is not a 
veteran and is not entitled to the presumption of soundness 
upon entering a period of active duty for training or 
inactive duty for training.  Paulson, 7 Vet. App. at 468-69, 
(For the proposition as cited); see 38 U.S.C.A. § 1132 (Every 
veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service). 

The record suggests, and the claimant has proffered differing 
accounts of the time of incurrence of his left knee injury -
some suggesting that the disorder was incurred prior to his 
enrollment into the National Guard.  In his claim submitted 
in August 1996, he alleged that he had sustained a left knee 
disorder in December 1991, while on a weekend drill with the 
National Guard.  Indeed, he specifically underlined the 
modifier "left," for emphasis.  

However, the claimant asserted in a June 2004 statement that 
he injured his left knee in March 1994 or 1999 - the date as 
the claimant initially wrote it is obscured by white 
correction fluid, and as rewritten could be either 1994 or 
1999.  The claimant reported to the January 1997 VA examiner 
that he injured his knee in civilian employment in 1987 and 
had arthroscopic surgery in 1987.  That history is repeated 
in the medical records and the claimant's statements; in 
October 2003 he reported the injury as in 1986 while a 
civilian - i.e., prior to his National Guard enrollment.  A 
service medical record of February 1993 noted the claimant's 
history of left knee arthroscopy in 1986.

Having reviewed the claims folder with a view towards 
substantiation of the claimant's account as to all of the 
foregoing dates of onset, the Board finds no support for the 
claimant's assertion that he sustained a left knee injury 
during a qualifying period of service, such that service 
connection may be granted.    


The claimant was seen in a military medical center on 
February 12, 1993, for left knee pain medially since a 
twisting injury in December 1992.  The examiner noted full 
range of motion and a positive McMurray's test.  The 
remainder of the visit focused on the right knee, and the 
examiner assessed possible recurrent left meniscus tear.  The 
record does not report whether the twisting injury was 
sustained while in duty status.

Service medical records of December 9, 1992, show the 
claimant was seen for follow-up of a right tibial stress 
fracture, as do the several preceding records of October, 
June, and April 1992.  The claimant was obtaining regular 
medical care, and the treatment records for nearly a year 
prior to February 1993 show only right knee complaints.   

On May 18, 1993, the claimant was again seen in follow-up for 
left medial knee pain.  He was asymptomatic on examination, 
but a magnetic resonance imaging (MRI) study was reported as 
showing a horizontal cleavage tear.  The claimant was advised 
to return if symptoms returned.  Two notes from a civilian 
physician, one of March and one of April 1994, noted acute 
left knee strain.  The first note stated the claimant could 
resume work on April 11, 1994, and the second that he could 
resume work on April 18, 1994.  The documents do not indicate 
the time, place, or circumstances of the twist injury.  

Indeed, to the extent that the claimant suggests that he had 
a continuing left knee disorder, the record as obtained from 
the service department contradicts this claim.  Service 
medical and personnel records show that in 1996 the claimant 
underwent an medical evaluation board for fitness for 
retention in the National Guard.  The medical board reviewed 
the claimant's service and civilian medical records in 
detail.  The order to conduct the review and the associated 
medical records are in the claimant's claims file.  

Directly contradicting the claimant's account February 1998 
assertion that he was separated due to knee pain, the service 
department medical board found the claimant unfit for 
retention because of  lumbar disc pathology.  While the 
report of the service department medical board, and its 
supporting record also noted that the claimant had right knee 
surgery in February 1992 from an injury sustained on duty in 
August 1991, and after lumbar disc surgery for a herniated 
disc sustained on duty in April 1995, the record is devoid of 
any mention of a left knee injury while in duty status or a 
left knee contribution to the claimant's separation.

In sum, the evidence does not establish that the claimant was 
on any duty status when he sustained the twisting injury in 
December 1992 or the acute sprain of March 1994.  As a matter 
of law, the claimant cannot establish entitlement to service 
connection for his current left knee pathology in the absence 
of evidence that he was in any duty status when he twisted or 
sprained his left knee.  His June 2004 statement that he was 
a full time member of the ARNG when he injured his left knee 
in March 1994 is not credible, because the existing service 
records show short periods of ACDUTRA and INACDUTRA.  The 
longest documented is April 5, to May 5, 1995, during which 
time the claimant injured a lumbar disc.  The whole tenor of 
the claimant's reports of his history, from his initial claim 
to his most recent statement well indicates that he is not a 
reliable historian.

In sum, the claim must fail because of failure to establish 
legal basis for entitlement or to establish the fact of 
injury or aggravation of injury while in a duty status.  

ORDER

Entitlement to service connection for a chronic left knee 
disorder is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


